Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments with regards to the 112 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared L. DuJack on 16 February 2022.

The application has been amended as follows: 

In Claim 8, “on a mold” should be replaced by “on the mold”.

Claim 11 has been amended as follows:
Claim 11. (Currently Amended). A a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims has not been found in the prior art of record, using claim 1 as representative, the office notes, the closest prior art, is US 2016/0215757 to Behmer. Behemer taught, A method for manufacturing a shell of a wind turbine blade(10) having improved leading edge erosion protection, wherein the method comprises the steps of:	[Title, Abstract]
	a) Providing layers of pre-preg(26) of a shell, [Page 3, ¶33. Discloses placing shell structure prepregs.]
	b) providing a protective cover(14)  of the shell, [Page 3, ¶33 provides a preform cover.]
	c) arranging the protective cover at a portion of a leading edge of the shell, so that an erosion protected shell is obtained. [Figures 2, 5, and 7, Page 3, ¶32-34, disclose placing the erosion preform in a mould at a leading edge of the shell.] 
	d) casting the erosion protected shell, so that the shell of the wind turbine blade having the improved erosion protection is obtained. [In so far as this term is definite the office refers to the instant specification, using the PG PUB 2021/80148328 for citation purpose, on Page 1, ¶9-10 of the instant application pg pub, casting as it is being used by Applicant merely requires injecting an adhesive into the cavity of a mold on which the combined preform and protective cover are arranged. And then cooling or curing. With regards to that B1, Page 3, ¶34 during production resin as a liquid adhesive injected into the pre-pregs impregnates the cover as well and then they cure together, i.e. cast together.]
Behmer failed to teach the prepregs were preforms, and painting near the erosion regions to ensure smoothness.  US 2012/0257984 to Freeriksen taught it is known in the art that the time for arranging fiber materials in a shell mold of a turbine blade can be time consuming compared to the time needed for injecting infusing the resin once the material is arranged in the mold. [Page 1, ¶2-3.]  A faster wherein the pain coating is not applied on portions of the shell where the protective cover is attached to the shell.  This is contrary to Johansen where the pain is applied on all portions of the shell over the protective cover.  To exclude a section would remove the purpose of Johansen to obtain a flush seal over the entire area.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745